SUPPLEMENTAL ALLOWANCE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Foreign priority to EUROPEAN PATENT OFFICE (EPO) 17306207.6 dated 09/18/2017 is acknowledged, based on receipt of certified copy or priority documents.

Supplemental Action
A supplemental allowance is made because the examiner did not acknowledge applicants foreign priority claim in the previous action. That acknowledgement is made in the above paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



The application has been amended as follows: 
IN THE CLAIMS:

4. (Currently Amended) The method according to claim 1 comprising printing each printed area opposite to the other printed area on separate sheets so that when one of the printed area is turned to the other printed area the encoded data is overlapped.

5. (Currently Amended) The method according to the claim 1, comprising positioning at least two layers of the same sheet each having a printed area in accurate register relationship with printed area of an at least one other printed area so as to be overlapped.

18. (Currently Amended) The data carrier according to claim 14 wherein each printed area is printed opposite to the other and printed on separate sheets so that when one of the printed area is turned to the other printed area the encoded data is overlapped.

19. (Currently Amended) The data carrier according to claim 14  wherein the data sheet comprises layers wherein each printed area is positioned in a separate layer of the same data sheet in accurate register relationship with printed area of an at least one other printed area so as to be overlapped.

Allowable Subject Matter
Claims 1, 4-6, 8-15, 18-20 and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or fairly suggest (claim 1) a method to authenticate a data carrier, the method comprising: providing said data carrier with a decoder device having a lenticule frequency; providing said data carrier with at least one data sheet comprising a first and a second optically encoded data, wherein each optically encoded data comprising a latent 

Independent claim 14 is similar in scope and is similarly allowed.



The applicant has added a substantial number of limitations to produce claims that are now considerably narrower. Each patentability decision is ultimately a judgment based on all of the similarities and differences between the claims and the prior art. It is sometimes the case that while any one difference by itself could be deemed obvious, the effect of a larger number differences taken together can be to render the claims non-obvious. In the judgment of the examiner, the cumulative effect of a very substantial number of claim differences in relation to the prior art is to render the claims non-obvious and therefore allowable.
	
The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL A HESS/Primary Examiner, Art Unit 2876